DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-38 are pending in the application. 
Applicant’s claim listing filed on August 2, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election of species AAAA) in the reply filed on August 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.
Claims 26 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2021.
The elected subject matter is:
species A), the second protein of interest is integrated into a first pre-defined site in the genome,  
species AA), providing the recombinant protein as an active pharmacological ingredient, and
species BBB), the first protein of interest is an immunoglobulin or immunoglobulin-like protein; and 
species AAAA), wherein selecting the cell with increased capacity to produce the first protein of interest comprises isolating clones from a culture of said identified cells expressing the first protein of interest (claim 36) or comprises isolating pools or clones from said identified cells expressing the first protein of interest after (1) different culture time in a continuous culture format such as a perfusion culture or (2) different number of individual cultures starting with inoculation of a first culture using said identified cells expressing the first protein of interest and using a volume from a finished culture to inoculate a next culture or (3) a combination of (1) and (2) (claim 37).
Claims 24, 25, 27, 28, and 32-37 are being examined on the merits. 


Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code at p. 25, lines 33 and 37 is withdrawn in view of the applicant’s amendment to the specification filed on April 14, 2022. 

Drawings
The objection to the drawings is withdrawn in view of the applicant’s amendment to the drawings filed on April 14, 2022. 

Claim Objections
The objections to claims 24 and 25 for minor informalities is withdrawn in view of the applicant’s amendment to the claims filed on April 14, 2022. 

Claims 24 and 27 are objected to because of the following informalities:
Claim 24 is objected to in denoting the steps with a., b., c., etc. because periods may not be used in the body of a claim except for abbreviations. See MPEP 608.01(m). It is suggested that the a., b., c., d., and e. in claim 24 be replaced with a), b), c), d), and e), respectively. 
Claim 27 is objected to in the recitation of “The method of claim 24” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The method according to claim 24”. 

Claim Rejections - 35 USC § 102
Claims 24, 25, 27, 28, and 32-37 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Rance et al. (US 2015/0167020 A1; cited on Form PTO-892 mailed on January 14, 2022; hereafter “Rance”). 
As amended, the claims are drawn to a method to obtain a cell suitable for expressing protein comprising the following steps: 
a.	integration of a nucleic acid molecule encoding a first protein of interest into a pre-defined site in the genome of a recipient cell; 
b.	identification of cells expressing the first protein of interest; 
c.	excision of the nucleic acid molecule encoding the first protein of interest from the genome of the identified cells; 
d.	introduction of one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest into said predefined site in the genome; and 
e.	integration of the nucleic acid molecule encoding a second protein of interest into the genome of the identified cell. 
Regarding steps a. and b. of claim 24, the reference of Rance discloses the embodiment of a method for producing a site-specific integration (SSI) host cell comprising the steps of a) transfecting a cell comprising an endogenous Fer1 L4 gene hot spot with a first vector comprising a first exchangeable cassette, the cassette comprising at least two recombination target sites flanking at least one first gene coding sequence of interest, subsequently b) selecting transfected cells comprising the at least two recombination target sites flanking at least one first gene coding sequence of interest integrated in the endogenous Fer1 L4 gene and showing a high and stable production of the product of the first gene coding sequence of interest (paragraph [0061]).
Regarding steps c., d., and e. of claim 24, Rance discloses subsequently c) transfecting the cells obtained in step b) with a second vector comprising a second exchangeable cassette, the cassette comprising at least two matching recombination target sites flanking at least one second gene coding sequence of interest, subsequently d) effecting a site-directed recombination-mediated cassette exchange and subsequently e) selecting transfected cells expressing the second gene coding sequence of interest so as to obtain the SSI host cell comprising the second exchangeable cassette stably integrated in its genome (paragraph [0061]; Figure 4). 
In this embodiment, Rance’s “first gene coding sequence of interest” corresponds to “a nucleic acid molecule encoding a first protein of interest” in claim 24 and Rance’s “second gene coding sequence of interest” corresponds to “a nucleic acid molecule encoding a second protein of interest” in claim 24. At least the two matching recombination target sites of the second exchangeable cassette are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest” in part d. of claim 24. 
Regarding claim 25, Rance discloses the first exchangeable cassette is integrated into the Fer1 L4 gene locus and the second exchangeable cassette comprising the second gene coding sequence of interest undergoes RMCE to replace the first exchangeable cassette (paragraph [0061]). 
Regarding claim 32, Rance discloses the first gene coding sequence of interest encodes a mAb (paragraph [0061]). 
Regarding claim 33, Rance discloses effecting a site-directed recombination-mediated cassette exchange of the first exchangeable cassette with the second exchangeable cassette (paragraph [0061]), which is encompassed by claim 33.
Regarding claim 34, given a broadest reasonable interpretation and the generic recitation of “protein class”, the proteins encoded by the first and second gene coding sequences of interest of Rance are considered to be of the “same protein class”, e.g., macromolecules that fold into a three-dimensional structure.    
Regarding claim 35, Rance discloses a pRY17 vector, which is the “first vector” in step a) of Rance’s embodiment described above, transfecting CHOK1SV cells with the pRY17 vector followed by an intensive screen conducted to ensure isolation of cells with the best combination of growth and productivity (paragraphs [0112] to [0114]). Rance discloses that the aim of this phase is to generate a high-producing mAb-expressing cell line (paragraph [0112]).  
Regarding claim 36, Rance discloses the screen for a high-producing mAb-expressing cell line comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones from about 1500 surviving cell pools (paragraph [0114]). 
Regarding claim 37, as stated above, Rance discloses the screen for a high-producing mAb-expressing cell line comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones from about 1500 surviving cell pools (paragraph [0114]). Rance further discloses the 79 clones were evaluated by the 7 day batch shake flask, the mAb concentration of the 79 clones was determined, and from the 79 clones evaluated, 38 were selected for further analysis in fed-batch shake flask culture (paragraphs [0099], [0100], and [0114]). Given Rance’s descriptions of batch shake flask analysis and fed-batch shake flask analysis (paragraphs [0099] and [0100], respectively), Rance’s screen for a high-producing mAb-expressing cell line is encompassed by claim 7, part (2).  
Regarding claims 24, 27, and 28, Rance discloses the additional embodiment of using the obtained SSI host cells to effect a further recombinase-mediated cassette exchange to place a third gene coding sequence of interest into the genome at the hot spot in order to replace the second gene coding sequence of interest (paragraph [0064]). More specifically, Rance discloses (as noted above) using a second exchangeable cassette comprising a second gene coding sequence of interest, e.g., a selection marker, to exchange the first gene coding sequence of interest with the second gene coding sequence of interest encoding the selection marker (paragraphs [0063] and [0064]), and further discloses transfecting the obtained SSI host cell with a vector comprising at least one third exchangeable cassette comprising a third gene coding sequence of interest; effecting a site-directed exchange of the second gene coding sequence of interest encoding the selection marker with the third gene coding sequence of interest; allowing the resulting cell to express the third gene coding sequence of interest; and recovering the product of the third gene coding sequence (paragraphs [0065] and [0066]). Rance discloses the sequence of interest encodes a monoclonal antibody (paragraph [0038]) and discloses the method enables rapid cell line development for production of more biopharmaceutical candidates, e.g., therapeutic monoclonal antibodies (paragraph [0017]). 
In this embodiment, Rance’s “second gene coding sequence of interest” encoding a selection marker corresponds to “a nucleic acid molecule encoding a first protein of interest” in claim 24 and Rance’s “third gene coding sequence of interest” encoding a monoclonal antibody corresponds to “a nucleic acid molecule encoding a second protein of interest” in claim 24. At least the two matching recombination target sites of the third exchangeable cassette are considered to be encompassed by “one or several functional sequence elements Q” in part d. of claim 24.
Therefore, Rance anticipates claims 24, 25, 27, 28, and 32-37. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 24 to add the additional limitation of introduction of one or several functional sequence elements Q enabling targeted introduction of aa nucleic acid molecule encoding a second protein of interest into said pre-defined site in the genome. According to the applicant, the cited prior art fails to teach or suggest this limitation. 
The applicant’s argument is not found persuasive. Rance discloses the second exchangeable cassette comprises two matching recombination target sites that result in a site-directed recombination-mediated cassette exchange of the first exchangeable cassette with the second exchangeable cassette. At least the two matching recombination target sites of the second exchangeable cassette are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest” in part d. of claim 24. Thus, contrary to the applicant’s argument, Rance discloses the additional limitation of  introduction of one or several functional sequence elements Q enabling targeted introduction of aa nucleic acid molecule encoding a second protein of interest into said pre-defined site in the genome.

Claim Rejections – Double Patenting
Claims 24, 25, 27, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 9, and 11 of U.S. Patent No. 11,136,598 B2 (“patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
As amended, the claims of this application are drawn to a method to obtain a cell suitable for expressing protein comprising the following steps: 
a.	integration of a nucleic acid molecule encoding a first protein of interest into a pre-defined site in the genome of a recipient cell; 
b.	identification of cells expressing the first protein of interest; 
c.	excision of the nucleic acid molecule encoding the first protein of interest from the genome of the identified cells; 
d.	introduction of one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest into said predefined site in the genome; and 
e.	integration of the nucleic acid molecule encoding a second protein of interest into the genome of the identified cell. 
Claim 9 of the patent recites a method for creating a mammalian cell bank for cell line development comprising the following steps: 
a) providing a recombinant mammalian cell comprising (i) a genomic region that is transcriptionally active during suspension culture of said recombinant cell in a serum free culture medium, and (ii) a recombinant template DNA construct integrated at said genomic region, said recombinant template DNA construct having a region containing elements needed for expression of a template protein of interest and one or several sequence elements enabling the introduction of a donor DNA construct into said template DNA construct; 
b) generating one or several candidate cells or cell populations descended from the recombinant mammalian cell; 
c) measuring production traits of said generated candidate cells or cell populations and selecting a top candidate cell or cell population having improved characteristics for production of said template protein of interest when compared with production of the template protein of interest by the recombinant mammalian cell; 
d) creating a cell bank for cell line development from said top candidate cell or cell population; and 
e) identifying in the cell bank increases in template protein of interest expression compared to the recombinant mammalian cell following introduction of a modified template DNA construct having been modified to provide increased expression for said template protein of interest by using promoters with increasing strength and/or by using different combinations of translation enhancement elements in the 5'-UTR of genes coding for said template protein of interest; 
further comprising exchanging expression of the template protein of interest for expression of the desired protein of interest by using an expression vector to introduce said donor DNA construct into said genomic region of a cell or cell population obtained from said cell bank; 
wherein the exchange of template DNA construct to said modified template DNA constructs is achieved in the following way: 
(a) each template DNA construct is designed to have conserved sequence stretches in their 5'- and 3'-ends that are homologous to said genomic region; 
(b) each template DNA construct is designed to have a gene editing nuclease target sequence where the sequence differs between generation z and z+1; 
(c) template DNA constructs of generation z and z+1 contain different selection marker(s); 
(d) a template DNA construct of generation z+1 is introduced together with a gene editing expression vector construct into a cell or cell population containing a DNA construct of generation z and wherein the gene editing expression vector codes for a gene editing nuclease with specificity for said target sequence of the template DNA construct of generation z; 
(e) cells having undergone the correct exchange via double strand break catalyzed cellular repair mechanisms are enriched by using the difference in selection markers between DNA constructs of generation z and z+1; and 
(f) DNA analysis methods are applied to ensure the correct exchange for the cells. 
Regarding steps a. and b. of claim 24 of this application, claim 9 of the patent recites 
a) providing a recombinant mammalian cell comprising (i) a genomic region that is transcriptionally active during suspension culture of said recombinant cell in a serum free culture medium, and (ii) a recombinant template DNA construct integrated at said genomic region, said recombinant template DNA construct having a region containing elements needed for expression of a template protein of interest and one or several sequence elements enabling the introduction of a donor DNA construct into said template DNA construct; 
b) generating one or several candidate cells or cell populations descended from the recombinant mammalian cell; 
c) measuring production traits of said generated candidate cells or cell populations and selecting a top candidate cell or cell population having improved characteristics for production of said template protein of interest when compared with production of the template protein of interest by the recombinant mammalian cell; 
d) creating a cell bank for cell line development from said top candidate cell or cell population; and 
e) identifying in the cell bank increases in template protein of interest expression compared to the recombinant mammalian cell following introduction of a modified template DNA construct having been modified to provide increased expression for said template protein of interest by using promoters with increasing strength and/or by using different combinations of translation enhancement elements in the 5'-UTR of genes coding for said template protein of interest. 
Regarding steps c. and d. of claim 24 of this application, claim 9 of the patent recites 
further comprising exchanging expression of the template protein of interest for expression of the desired protein of interest by using an expression vector to introduce said donor DNA construct into said genomic region of a cell or cell population obtained from said cell bank; 
wherein the exchange of template DNA construct to said modified template DNA constructs is achieved in the following way: 
(a) each template DNA construct is designed to have conserved sequence stretches in their 5'- and 3'-ends that are homologous to said genomic region; 
(b) each template DNA construct is designed to have a gene editing nuclease target sequence where the sequence differs between generation z and z+1; 
(c) template DNA constructs of generation z and z+1 contain different selection marker(s); and
(d) a template DNA construct of generation z+1 is introduced together with a gene editing expression vector construct into a cell or cell population containing a DNA construct of generation z and wherein the gene editing expression vector codes for a gene editing nuclease with specificity for said target sequence of the template DNA construct of generation z.
Although not expressly recited by claim 9 of the patent, one of ordinary skill in the art would recognize that in step (d) of claim 9 the template DNA construct of generation z is cleaved and excised and the template DNA construct of generation z+1 is introduced into the genome by the conserved sequence stretches.
At least the conserved sequence stretches and gene editing nuclease target sequence of the template DNA construct of generation z+1 (see parts (a) and (b) of claim 9), which are integrated into the genome, are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest” in part d. of claim 24 of this application.
Regarding step e. of claim 24 of this application, claim 9 of the patent recites 
(e) cells having undergone the correct exchange via double strand break catalyzed cellular repair mechanisms are enriched by using the difference in selection markers between DNA constructs of generation z and z+1.
Although not expressly recited by claim 9 of the patent, one of ordinary skill in the art would recognize that the catalyzed cellular repair mechanisms integrate the template DNA construct of generation z+1. 
Regarding claim 25 of this application, in the method of claim 9 of the patent, the template DNA of generation z is integrated at a genomic region that is transcriptionally active (see step a) of claim 9 of the patent), which is interpreted as a “pre-defined site in the genome”, and the template DNA construct of generation z+1 is integrated at the same site of the template DNA construct of generation z (see steps (d) to (f) of claim 9 of the patent). 
Regarding claim 27 of this application, claim 11 of the patent recites (in relevant part) the desired protein of interest is a monoclonal antibody. 
Regarding claim 32 of this application, claim 11 of the patent recites (in relevant part) the template protein of interest is a monoclonal antibody. 
Regarding claim 33 of this application, claim 9 parts (d) and (e) of the patent recite (d) a template DNA construct of generation z+1 is introduced together with a gene editing expression vector construct into a cell or cell population containing a DNA construct of generation z and wherein the gene editing expression vector codes for a gene editing nuclease with specificity for said target sequence of the template DNA construct of generation z; and
(e) cells having undergone the correct exchange via double strand break catalyzed cellular repair mechanisms are enriched by using the difference in selection markers between DNA constructs of generation z and z+1.
Although not expressly recited in the claims of the patent, one would recognize that the cleavage of the target sequence of the template DNA construct of generation z and the exchange of the target sequence of the template DNA construct of generation z and the target sequence of the template DNA construct of generation z+1 can occur simultaneously. 
Regarding claim 34 of this application, claim 11 of the patent recites (in relevant part) the desired protein of interest belongs to the same class as the template protein of interest.
Regarding claim 35 of this application, claim 9, step c) of the patent recites measuring production traits of said generated candidate cells or cell populations and selecting a top candidate cell or cell population having improved characteristics for production of said template protein of interest when compared with production of the template protein of interest by the recombinant mammalian cell and claim 5 of the patent recites (in relevant part) production traits includes cell specific productivity for the template protein of interest.
Regarding claim 36 of this application, claim 2 of the patent recites (in relevant part) the candidate cells or cell populations are generated by isolating clones from a culture of said recombinant cell.
Regarding claim 37 of this application, claim 2 of the patent recites (in relevant part) the candidate cells or cell populations are generated by isolating pools or clones after (i) different culture time in a continuous culture format or (ii) different number of individual cultures starting with inoculation of a first culture using said recombinant cell or cell population or descendants thereof and using a volume from a finished culture to inoculate a next culture or (iii) a combination of (i) and (ii).
Therefore, claims 24, 25, 27, and 32-37 are unpatentable over claims 2, 5, 9, and 11 of the patent.  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,136,598 B2 (“patent”) in view of Rance (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between claim 28 of this application and the claims of the patent is that the claims of the patent do not recite further comprising providing the recombinant protein as an active pharmacological ingredient.
However, Rance teaches that monoclonal antibodies are used as biopharmaceutical therapies (paragraphs [0017] and [0064]). 
In view of the teachings of Rance, it would have been obvious to one of ordinary skill in the art for the monoclonal antibody of the claims of the patent to be used as an active pharmacological ingredient. One would have been motivated to and would have had a reasonable expectation of success for the monoclonal antibody of the claims of the patent to be an active pharmacological ingredient because of the express teachings of Rance. 
Therefore, claim 28 is unpatentable over claims 9 and 11 of the patent in view of Rance.

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 24 to recite the limitation of introduction of one or several functional sequence elements Q enabling targeted introduction of aa nucleic acid molecule encoding a second protein of interest into said pre-defined site in the genome. According to the applicant, the claims of the patent do not recite this limitation. 
The applicant’s argument is not found persuasive. Claim 9, part (a) of the patent recites each template DNA construct is designed to have conserved sequence stretches in their 5'- and 3'-ends that are homologous to said genomic region and claim 9, part (b) of the patent recites each template DNA construct is designed to have a gene editing nuclease target sequence. At least the conserved sequence stretches and gene editing nuclease target sequence of the template DNA construct of generation z+1 are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest” in part d. of claim 24 of this application. Thus, contrary to the applicant’s argument, the claims of the patent recite the additional limitation of  introduction of one or several functional sequence elements Q enabling targeted introduction of aa nucleic acid molecule encoding a second protein of interest into said pre-defined site in the genome.
  
Conclusion
Status of the claims:
Claims 24-38 are pending in the application.
Claims 26, 29-31, and 38 are withdrawn from consideration.
Claims 24, 25, 27, 28, and 32-37 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656